Citation Nr: 1750349	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial rating in excess of 30 percent for pseudofolliculitis barbae.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1985 to May 1995. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now lies with the RO in Seattle, Washington.  

In October 2015, the evaluation of pseudofolliculitis barbae was increased to 30 percent, effective May 24, 2010, the date of the original claim.  However, as that is not the highest possible rating for this disorder, the issue remains in appellate status. 

Entitlement to service connection for a right knee disability was originally on appeal as well.  However, in a May 2017 rating decision, the RO granted service connection, representing a full grant of benefits with regard to that claim. Accordingly, this is issue is no longer before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's psuedofolliculitis barbae does not affect more than 40 percent of the exposed area of the body affected, nor does it require constant or near-constant systemic therapy. 
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his pseudofolliculitis barbae.  

Under 38 C.F.R. § 4.118 (2016), the Veteran's skin disability is rated by analogy to dermatitis under DC 7806. The Board notes that there is no indication of disfigurement of the head, face, or neck due to the service-connected pseudofolliculitis barbae.

Diagnostic Code 7806 provides that a non-compensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as cortico-steroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period. A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period. A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

Systemic therapy must consist of corticosteroids or other immunosuppressive drugs. Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands. They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin. Corticosteroids that are applied topically are not considered systemic for VA purposes.

The Veteran was provided a VA examination in January 2011.  The Veteran reported a diagnosis of pseudofolliculitis barbae during service in 1985.  He stated that throughout the years his rash continued with ingrown hairs and intermittent infections of the hair follicles.  He noted that he used over-the-counter materials to his beard, including Magic Shave, cocoa butter, and shaving lotion. The examiner found that the Veteran's bearded area consisted of about 35 percent of the exposed body surface of the face.  There were numerous papules and the beard was so thick that the examiner could not comfortably separate it to determine the ingrown hair issue.  The examiner found the Veteran's pseudofolliculitis barbae was a severe, ongoing continuation of his in-service skin condition.  See January 2011 VA Examination.  

A second VA examination was provided in October 2012.  There, the examiner noted discoloration of the skin most noticeable on the bilateral sides of the neck.  She stated that facial lesions were difficult to see due to the thickness of the Veteran's facial hair.  The Veteran reported semi-regular use of Magic Shave, Epsom salt, and Bump Stopper to attempt to control the problem.  The examiner noted that the Veteran's pseudofolliculitis barbae covered 20 to 40 percent of his total and exposed body areas.  See October 2012 VA Examination. 

At the Veteran's August 2015 VA examination, the Veteran reported the constant or near constant use of topical corticosteroids in addition to shea butter and Bump Patrol.  The examiner found that less than 5 percent of the Veteran's total body area and less than 5 percent of his exposed body area was affected by his skin condition, finding papular eruptions on the Veteran's anterior neck.  See August 2015 VA Examination.    

An addendum to the August 2015 examination was provided in April 2017 to identify the topical corticosteroids used by the Veteran since May 2010, the date of claim, based on a review of the medical records.  The August 2015 examiner determined that the topical corticosteroids used by the Veteran since May 2010 were Desonide 0.05% cream and hydrocortisone 1% cream.  See April 2017 Addendum Opinion.  

The Board finds that the Veteran has not met the requirements for an evaluation in excess of 30 percent during the appeal period.  First, none of the medical evidence reflects that the Veteran's pseudofolliculitis barbae affected more than 40 percent of his entire body or more than 40 percent of the areas of affected.  The most area definitively described in any examination was 35 percent of the exposed area of the face in the January 2011 examination.  At the October 2012 examination, the examiner selected the range between 20 and 40 percent of the total body area and total exposed area but notably did not select the highest range of greater than 40 percent in either category.  

Second, the Veteran has not used constant or near constant systemic therapy.  The Board acknowledges the Veteran's use of topical corticosteroids (See August 2015 VA Examination and VA Prescription Records); however, corticosteroids are only considered systemic for VA purposes when taken by mouth or given by injection.  Corticosteroids that are applied topically are not considered systemic for VA purposes.  

The Board accepts that the Veteran is competent to report on the severity of his pseudofolliculitis barbae. However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record. Both the lay and the medical evidence are probative in this case. Although the Veteran may believe that he meets the criteria for a higher disability rating for his pseudofolliculitis barbae, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 30 percent for pseudofolliculitis barbae is denied. 

REMAND

Unfortunately, a remand is required for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5107, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Regarding the Veteran's claim of entitlement to service connection for a left knee disability, the Board notes that the Veteran has not been provided a VA examination. 

Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016). The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold. See McClendon, 20 Vet. App. at 83.   

Here, the evidence meets all McClendon elements for a VA examination. The record contains evidence of a current left knee disability as the Veteran's VA records are replete with complaints of bilateral knee pain.  See VA Treatment Records.  Further, the Veteran reported taking over-the-counter medication for bilateral knee pain management since discharge.  See October 2008 Statement in Support of Claim.  With regards to in-service injury or event, the Veteran reported working on his knees and performing heavy lifting on a daily basis during service.  The Board finds that these statements are consistent with the Veteran's military operational specialty (MOS) as a Boiler Room Technician.  See DD-Form 214.  As the Veteran is claiming his current knee disability, including knee pain, is related to the work he performed during service which could feasibly result in a knee disability, there is some indication of a possible relationship between the two.  Finally, there has been no examination providing a diagnosis or etiology of any left knee disability.  As such, the Board has insufficient competent evidence to determine the claim and a VA examination is warranted. 

The Veteran was provided a VA examination for his claim of entitlement to service connection for a lumbar spine disability in February 2009 and an addendum etiological opinion was provided in February 2017.  The 2017 examiner reviewed the evidence of record but did not interview the Veteran or provide a contemporaneous examination.  He opined that it was less likely as not that the Veteran's current back condition was related to service.  He concluded that a self-limited strain injury in 1989 was noted in service without evidence of chronicity in service.  He went on to state that the single injury as described would have less likely than not resulted in the subsequent findings of degenerative disc disease of the lumbar spine. The examiner also noted that the Veteran was a postal worker after service.  

The Board finds the opinion provided inadequate as the rationale provided was merely conclusory.  Specifically, the examiner did not explain why it was unlikely for the Veteran's 1989 strain to have resulted in the current findings of degenerative disc disease in service.  Also, no explanation was provided as to how the Veteran's subsequent work as a postal worker relates to the development of degenerative disc disease. The examiner also did not appear to fully consider the evidence of record.  Significantly, the Veteran has reported taking over-the-counter medication for a lumbar spine disability since service.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all outstanding VA medical records. 

2. Contact the Veteran and request that all private treatment providers be identified and ask that the Veteran submit authorization for VA to obtain treatment records from those providers identified. Thereafter, attempt to obtain and associate with the claims file all private treatment records identified that are not already of record for which the Veteran has provided adequate authorization.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disability. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

First, the examiner must clearly identify all left knee disabilities found on examination. 

Second, the examiner must address whether any diagnosed left knee disability, at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service. If any such diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner must address the following: the Veteran's lay statements as to his reports of working on his knees and heavy lifting, and his service personnel records which show his service as a Boiler Room Technician. The Veteran is competent to say he experienced left knee pain during service, even if there is no documentation of such complaints in service treatment records. The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having left knee problems during service and thereafter.

4. Provide the Veteran with an appropriate examination to determine the etiology of a lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

First, the examiner must clearly identify all lumbar spine disabilities found on examination.

Second, the examiner must address whether any diagnosed lumbar spine disability, at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service. If any such diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner must address the following: the Veteran's lay statements as to his reports of continued back pain since discharge.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having lumbar spine pain during service and thereafter by utilizing information in the record, including that regarding any intercurrent injuries or occupational hazards.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claims must be re-adjudicated. If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


